DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, 10 and 12 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hida (US 10,658,788).
Regarding claim 1, Hida discloses an in-vehicle electrical device 100, comprising: a housing 101 which houses a substrate or a unit; and a sheet metal assembly which, being fixed to one surface of the housing, has a sheet metal 40 which is a pressed part, an interlock connector 20 disposed on one surface of the sheet metal, and a metallic sheet 30 formed extending laterally of the interlock connector, wherein the interlock connector is retained on the sheet metal by caulking the sheet metal and the metallic sheet, and a caulked point 14 of both the sheet metal and the metallic sheet is formed raised outwardly of the housing (fig. 1 - 8).
Regarding claim 2, Hida discloses the substrate is housed in the housing, the sheet metal assembly has the interlock connector fixed opposed to the housing and secured to the housing by a screw (not shown), and the interlock connector is mated with a connector mounted on the substrate inside the housing (fig. 1).
Regarding claims 5, 9, 12 and 14, Hida discloses a seal material 12 in one of a liquid, a solid, or a sheet state is disposed between the sheet metal and the metallic sheet of the interlock connector (fig. 1 – 5, 7 and 8).
Regarding claim 6, 10, 13, 15 and 16, Hida discloses the interlock connector is a molded part formed integral with the metallic sheet (fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hida (US 10,658,788).
Regarding claims 3 and 7, Hida discloses all the limitations except the sheet metal and the metallic sheet decrease in their respective sheet thicknesses by being caulked, and a rate of decrease in sheet thickness of the sheet metal on the raised outer side of the caulked point is lower than that of the metallic sheet.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement conditions in Hida’s in-vehicle electrical device wherein the sheet metal and the metallic sheet decrease in their respective sheet thicknesses by being caulked, and a rate of decrease in sheet thickness of the sheet metal on the raised outer side of the caulked point is lower than that of the metallic sheet to provide essential functionality.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4, 8 and 11, Hida discloses all the limitations except an oil is applied to the caulked point of both the sheet metal and the metallic sheet.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement oil applied to the Hida’s caulked point of both the sheet metal and the metallic sheet to provide excellent antirust effect applied thereto.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hida (US 10,658,788) in view of Aihara et al. (US 8,740,060).
Regarding claim 17, Hida discloses an in-vehicle electrical device, comprising: a housing 101 which houses a substrate or a unit; and a sheet metal assembly which, being fixed to one surface of the housing, has a sheet metal 40 which is a pressed part, an interlock connector 20 disposed on one surface of the sheet metal, and a metallic sheet 30 formed extending laterally of the interlock connector, wherein the interlock connector is retained on the sheet metal by caulking the sheet metal and the metallic sheet, and a caulked point 14 of both the sheet metal and the metallic sheet is formed recessed as seen from outside the housing (fig. 1 - 8).
However, Hida does not disclose the metallic sheet is covered with a product label or a caution label.
Aihara et al.  discloses the metallic sheet is covered with a product label 118.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Hida’s metallic sheet with Aihara’s et al. product label to provide corresponding information.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831